AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(“Agreement”) between NNN VF WOODSIDE CORPORATE PARK, LLC, a Delaware limited
liability company (“Seller”), and NNN WOODSIDE, LLC, a Virginia limited
liability company (“Buyer”), is made and entered into as of the later of (i) the
date this Agreement is executed by Seller and (ii) the date this Agreement is
executed by Buyer (the “Effective Date”), with reference to the following facts:



  A.   Seller owns certain real property located in Beaverton, Oregon and more
specifically described in Exhibit A attached hereto (the “Land”), commonly known
as Woodside Corporate Park and such other assets, as the same are herein
described.



  B.   Subject to the terms and conditions in this Agreement, Seller desires to
sell to Buyer and Buyer desires to purchase from Seller the Land and the
associated assets.

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows: 

1. Purchase and Sale.

The purchase and sale includes, and at Closing (hereinafter defined) Seller
shall sell, assign, grant and transfer to Buyer, all of Seller’s right and
title, estate interest in and to all of the following (hereinafter sometimes
collectively, the “Property”):



  1.1   The Land, described on Exhibit A attached hereto, together with all
structures, buildings, improvements, machinery, fixtures, and equipment affixed
or attached to the Land and all easements and rights appurtenant thereto,
including: (i) all easements, privileges and rights belonging or in any way
appurtenant to the Land, (ii) any land lying in the bed of any street, road,
alley or right-of-way, open or closed, adjacent to or abutting the Land, and
(iii) any and all air rights, subsurface rights, development rights, and water
rights permitting to the Land (all of the foregoing being collectively referred
to herein as the “Land”);



  1.2   All leases (the “Leases”), including associated amendments, with all
persons (“Tenants”) leasing the Real Property or any part thereof or hereafter
entered into in accordance with the terms hereof prior to Closing, together with
all security deposits, other deposits held in connection with the Leases, and
all of Seller’s right, title and interest in and to all guarantees, letters of
credit and other similar credit enhancements providing additional security for
such Leases;



  1.3   All tangible and intangible personal property owned by Seller located on
or used in connection with the Real Property, including, specifically, without
limitation, all sculptures, paintings and other artwork, all equipment,
furniture, tools and supplies, all plans and specifications and other
architectural and engineering drawings, if any, with respect to the Land and the
Improvements, and any other personal property and all related intangibles as are
owned by Seller and currently located in, on or about or are used for the
operation, maintenance, administration or repair of the Real Property, including
Seller’s interest, if any, in the common name of the Real Property (the
“Personal Property”);



  1.4   All service contracts, agreements, warranties and guaranties relating to
the operation of the Property as of the Effective Date, to the extent
assignable, and any other service and operating agreements pertaining to the
Property that are entered into by Seller after the date of this Agreement and
prior to the Closing in accordance with the terms of this Agreement, in each
case to the extent approved by Buyer in accordance with this Agreement
(collectively, the “Contracts”); provided, however, any Contracts not so
approved by Buyer shall be terminated by Seller, at Buyer’s expense, on or
before the Closing; and



  1.5   To the extent transferable, all building permits, certificates of
occupancy and other certificates, permits, consents, authorizations, variances
or waivers, dedications, subdivision maps, licenses and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality relating to the Property (the “Permits”).

2. Purchase Price.

Subject to the charges, prorations and other adjustments set forth in this
Agreement, the total Purchase Price of the Property shall be Thirty-Two Million
and No/100 Dollars ($32,000,000.00) (“Purchase Price”) payable as follows:

2.1 Deposit/Further Payments/Down Payment.

Within three (3) business days of the Effective Date, Buyer shall deposit into
Escrow the amount of Seven Hundred Fifty Thousand and No/100 Dollars
($750,000.00) (the “Deposit”), in the form of a wire transfer payable to
LandAmerica Commercial Services (“Escrow Holder”). Escrow Holder shall place the
Deposit into an interest bearing money market account at a bank or other
financial institution reasonably satisfactory to Buyer, and interest thereon
shall be credited to Buyer’s account.



  2.2   On or before Closing, Buyer shall deposit into Escrow the balance of the
Purchase Price, by wire transfer payable to Escrow Holder.



3.   Title to Property.

During the Inspection Period (hereafter defined) Buyer shall review and approve
the Title Documents (hereinafter defined) and the Survey (hereinafter defined).
If the Title Documents or Survey reflect or disclose any defect, exception or
other matter affecting the Property (“Title Defects”) that is unacceptable to
Buyer, then prior to the expiration of the Inspection Period, Buyer shall
provide Seller with written notice of Buyer’s objections. Seller may, at its
sole option, elect to cure or remove the objections made by Buyer. Should Seller
elect to attempt to cure or remove the objection, it shall be a condition
precedent to Buyer’s obligation to acquire the Property that Seller cures such
title objection prior to the Closing. Unless Seller provides written notice to
Buyer before the expiration of the Inspection Period that Seller intends to cure
Buyer’s title objections, Seller shall be deemed to have elected not to cure or
remove Buyer’s title objections, and Buyer shall be entitled, as Buyer’s sole
and exclusive remedy, either to (i) terminate this Agreement and obtain a refund
of the Deposit by providing written notice of termination to Seller before the
end of the Inspection Period and returning the Due Diligence Items (hereinafter
defined) or (ii) waive the objections and close this transaction as otherwise
contemplated herein. If Buyer shall fail to terminate this Agreement during the
Inspection Period, all matters shown on the Survey and all matters described in
the Title Report, except for monetary liens for indebtedness of the Seller and
any matters the Seller has agreed to cure in writing, shall be deemed “Permitted
Exceptions.”

4. Due Diligence Items.



  4.1   Seller shall deliver to Buyer each of the following within three
business days of the Effective Date (together with the items described in
Section 4.2, collectively, the “Due Diligence Items”):



  4.1.1   Any existing survey of the Property, in Seller’s possession (the
“Survey”);



  4.1.2   A current preliminary title report or title commitment (the “Title
Report”) for the issuance of a standard coverage owner’s policy of title
insurance, with standard provisions and exceptions (the “Title Policy”) to Buyer
from the Escrow Holder, together with copies of all documents constituting
exceptions to the title as reflected in the Title Report (collectively referred
to hereinafter as the “Title Documents”);



  4.1.3   A list of all contracts, including service contracts, warranties,
management, maintenance, leasing commission or other agreements affecting the
Property, if any, together with copies of the same;



  4.1.4   True and correct copies of the real estate and personal property tax
statements covering the Property or any part thereof for each of the two
(2) years prior to the current year and, if available, for the current year;



  4.1.5   A schedule of all current or pending litigation with respect to the
Property or any part, thereof, if any;



  4.1.6   Operating statements for the most recent two full calendar years and
monthly operating statements for the calendar year to date;



  4.1.7   An inventory of all personal property located on the Property, used in
the maintenance of the Property or stored for future use at the Property and an
inventory of all furniture and appliances used in the units, if any.



  4.2   Seller shall make the following available for inspection by Buyer during
ordinary business hours at Seller’s management office:



  4.2.1   All site plans, leasing plans, as-built plans, drawings,
environmental, mechanical, electrical, structural, soils and similar reports
and/or audits and plans and specifications relative to the Property in the
possession of Seller, if any.



  4.2.2   The tenant files, books and records relating to the ownership and
operation of the Property.

5. Inspections.



  5.1   Buyer shall have a temporary non-exclusive license to enter and conduct
non-invasive feasibility, environmental, and physical studies collectively of
the Property that Buyer may deem necessary or advisable (the “Inspections”) at
any time during the Inspection Period, on the terms set forth in this Article 5.
Buyer shall not conduct invasive testing of any kind (including without
limitation, “Phase II” environmental testing without Seller’s consent. Buyer’s
right to conduct the Inspections shall be subject to rights of Tenants and shall
be subject to such conditions as may be reasonably imposed by the Seller in
order to avoid disruption at the Property.



  5.2   Buyer must arrange all Inspections of the Property with Seller at least
two (2) business days in advance of any Inspections. Buyer and its agents shall
maintain equipment and other materials in an orderly manner while they are
located on the Property and to maintain them in locations specified by Seller.
Buyer agrees to remove all debris and trash resulting from the Inspections on a
daily basis and to remove all equipment and other materials used by Buyer or its
agents as soon as the activity for which such equipment and other materials are
used is completed. Buyer and its agents shall take all appropriate measures for
the safety of persons and property on the Property and shall comply with all
applicable legal requirements. Buyer shall restore any damage to the Property
resulting from the Inspections including but not limited to repair of surface
openings resulting from tests. Buyer shall promptly provide to Seller a copy of
all reports and test results prepared or furnished in connection with the
Inspections.



  5.3   In the event that the Inspections show any fact, matter or condition to
exist with respect to the Property that is unacceptable to Buyer, in Buyer’s
sole subjective discretion, then Buyer shall be entitled, as its sole and
exclusive remedy, to (1) terminate this Agreement and obtain a refund of the
Deposit, or (2) waive the objection, and close the transaction as otherwise
contemplated herein. Buyer agrees to promptly discharge any liens that may be
imposed against the Property as a result of the Inspections and to defend,
indemnify and hold Seller harmless from all, claims, suits, losses, costs,
expenses (including without limitation court costs and attorneys’ fees),
liabilities, judgments and damages incurred by Seller as a result of any
Inspections.



  5.4   Buyer shall indemnify, save and hold Seller and Seller’s officers,
agents, employees, directors, trustees, invitees, successors, and assigns
(collectively “Indemnitees”) harmless against all losses, costs, expenses,
liabilities, claims, litigation, demands, proceedings and damages (including but
not limited to attorney’s fees) suffered or incurred by Seller or any such
Indemnitees arising out of and limited to the Inspections, provided that Buyer
shall not incur any liability due to its discovery, without exacerbation of the
condition of any Hazardous Materials or other circumstances at the Property.
Buyer waives any claims against Seller arising out of the Inspections or this
Agreement other than claims that are solely caused by or solely arise from any
negligent or willful misconduct of Seller. Buyer hereby assume all
responsibility for claims against Seller by the contractors, subcontractors,
employees, and agents of Buyer other than claims that are solely caused by or
solely arise from Seller’s negligence or willful misconduct.



  5.5   Buyer shall, during the term of this Agreement and at all times during
which access is available to it, require its subcontractors and agents, to
maintain insurance, in form and substance reasonably satisfactory to Seller,
with insurance companies acceptable to Seller, the following insurance:
Comprehensive General Liability or Commercial General Liability Insurance, with
limits of not less than One Million Dollars ($1,000,000) combined single limit
per occurrence and not less than Two Million Dollars ($2,000,000) on a general
aggregate basis, for bodily injury, death and property damage, and Excess
(umbrella) liability insurance with liability insurance with limits of not less
than Five Million Dollars ($5,000,000) per occurrence. Each policy of insurance
shall name Seller as an additional insured. Further, each policy of insurance
shall state that such policy is primary and noncontributing with any insurance
carried by Seller. Such policy shall contain a provision that the naming of the
additional insured shall not negate any right the additional insured would have
had as a claimant under the policy if not so named and shall contain
severability of interest and cross-liability clauses. A certificate, together
with any endorsements to the policy required to evidence the coverage which is
to be obtained hereunder, shall be delivered to Seller prior to entry on the
Property. The certificate shall expressly provide that no less than thirty
(30) days prior written notice shall be given Seller in the event of any
material alteration to or cancellation of the coverages evidenced by said
certificate. A renewal certificate for each of the policies required in this
Section shall be delivered to Seller not less than thirty (30) days prior to the
expiration date of the term of such policy. Any policies required by the
provisions of this Section may be made a part of a blanket policy of insurance
with a “per project, per location endorsement” so long as such blanket policy
contains all of the provisions required herein and does not reduce the coverage,
impair the rights of the other party to this Agreement or negate the
requirements of this Agreement.



  5.6   During the course of its performance of the Inspections, Buyer will
acquire knowledge concerning the Property or Seller, or knowledge of other
matters of a sensitive business nature (collectively, “Privileged Information”).
Except as described below, neither Buyer nor its agents shall disclose to any
third party, publicize or suffer or permit any of their respective employees to
so disclose or publicize any such Privileged Information, other than to
consultants, attorneys and agents as necessary for the Buyer’s inspection and
analysis of the Property. In the event that Buyer believes in good faith that it
is required by any legal requirement to disclose any such Privileged
Information, then Buyer shall immediately notify Seller of such belief and the
reasons for such belief. If Seller within 10 days after receipt of such notice,
advises the party that sent the notice that Seller shall itself disclose the
information, then Buyer shall not make such disclosure (unless either such party
reasonably believes that it must disclose such information by law). If Buyer
reasonably believes that such disclosure is required to be made in less than the
10-day period, then the notice to Seller shall so state and Seller’s time to
respond will be reduced accordingly.



  5.7   The obligations of Buyer described in this Article shall survive the
Closing or any termination of this Agreement.

6. Approval.



  6.1   Buyer shall have until the date which is thirty (30) days from the
Effective Date (the “Inspection Period”) to approve or disapprove the
Inspections. If Buyer shall fail to notify Seller and Escrow Holder of its
disapproval of the Inspections in writing within the Inspection Period, the
condition of the Property shall be deemed approved. If Buyer shall disapprove
the Inspections within the Inspection Period, this Agreement and the Escrow
shall thereupon be terminated. Buyer shall not be entitled to purchase the
Property, Seller shall not be obligated to sell the Property to Buyer and the
parties shall be relieved of any further obligation to each other with respect
to the Property, except as provided in Paragraph 5.



  6.2   Notwithstanding anything to the contrary contained herein, Buyer hereby
agrees that, in the event this Agreement is terminated for any reason, then
Buyer shall promptly and at its sole expense return to Seller all Due Diligence
Items which have been delivered by Seller to Buyer in connection with the
Inspections, along with copies of all reports, drawings, plans, studies,
summaries, surveys, maps and other data prepared by third parties relating to
the Property, subject to restrictions on Buyer’s ability to make any such
materials available to Seller that are imposed in any agreement with a third
party consultant preparing any such reports or materials (“Buyer’s Reports”);
provided, however, that delivery of such copies and information by Buyer shall
be without warranty or representation whatsoever, express or implied, including
without limitations, any warranty or representation as to ownership, accuracy,
adequacy or completeness thereof or otherwise. Buyer shall cooperate with Seller
at no expense to Buyer in order to obtain a waiver of any such restrictions.



  6.3   Contracts. On or before the end of the Inspection Period, Buyer will
designate in a written notice to Seller which Contracts Buyer will assume and
which Contracts must be terminated by Seller at Closing. Taking into account any
credits or prorations to be made pursuant to this Agreement for payments coming
due after Closing but accruing prior to Closing, Buyer will assume the
obligations arising from and after the Closing under those Contracts which Buyer
has designated will not be terminated. At Buyer’s expense, Seller shall
terminate at Closing all Contracts that are not so assumed.

7. Escrow.

7.1 Opening.



  7.1.1   The purchase and sale of the Property shall be consummated through an
escrow (“Escrow”) to be opened with Escrow Holder within two (2) business days
after the Effective Date. Escrow shall be deemed to be opened as of the date
fully executed copies (or counterparts) of this Agreement are delivered to
Escrow Holder by Buyer and Seller (“Opening of Escrow”). This Agreement shall be
considered as the Escrow instructions between the parties, with such further
instructions as Escrow Holder shall require in order to clarify its duties and
responsibilities. If Escrow Holder shall require further Escrow instructions,
Escrow Holder may prepare such instructions on its usual form. Such further
instructions shall be promptly signed by Buyer and Seller and returned to Escrow
Holder within three (3) business days of receipt thereof. In the event of any
conflict between the terms and conditions of this Agreement and such further
instructions, the terms and conditions of this Agreement shall control.

7.2 Closing.



  7.2.1   Escrow shall close (“Closing”) on or before sixty (60) days after the
Effective Date, or such earlier date as shall be mutually agreed to by the
parties.



  7.2.2   Buyer shall have the right upon two (2) days written notice to Seller
to extend the Closing date by up to sixty (60) days.

              7.3   Buyer Required to Deliver.           Buyer shall deliver to
Escrow the following:
 
    7.3.1     Within three (3) days of the Effective Date, the Deposit;



  7.3.2   On or before Closing, the Purchase Price, subject to the closing
adjustments, credits and prorations contemplated hereby;



  7.3.3   On or before Closing, such other documents as Title Company may
reasonably require from Buyer in order to issue the Title Policy;



  7.3.4   On or before Closing, the Master Lease (hereinafter defined);



  7.3.5   A counterpart closing statement (the “Closing Statement”) setting
forth the Purchase Price and all amounts charged against Buyer pursuant to
Section 7.7 of this Agreement.



  7.3.6   An original counterpart executed by Buyer of an assignment and
assumption agreement (the “Assignment and Assumption Agreement”) in
substantially the form attached hereto as Exhibit B, whereby Seller assigns and
conveys to Buyer all of Seller’s right, title and interest in and Buyer assumes
all of Seller’s obligations under, the Leases and the Contracts and the Permits;

     
7.4
  Seller Required to Deliver.
 
   
 
  On or before Closing, Seller shall deliver to Escrow the following:



  7.4.1   A duly executed and acknowledged special warranty deed, conveying fee
title to the Property in favor of Buyer (the “Deed”);



  7.4.2   An executed certificate of non-foreign status;



  7.4.3   A bill of sale of the Personal Property, if any, without warranty, in
favor of Buyer and duly executed by Seller, in substantially the form attached
hereto as Exhibit D;



  7.4.4   An original counterpart executed by Seller of the Assignment and
Assumption Agreement;



  7.4.5   On or before Closing, the Master Lease (as hereinafter defined);



  7.4.6   A counterpart Closing Statement setting forth the Purchase Price and
all amounts charged against Seller pursuant to Section 7.7 of this Agreement;



  7.4.7   Such other documents as Title Company may reasonably require from
Seller in order to issue the Title Policy;



  7.4.8   A letter from Seller addressed to each Tenant informing such Tenant of
the change in ownership and directing that future rent payments be made to
Buyer;



  7.4.9   All keys to all buildings and other improvements located on the
Property, combinations to any safes thereon, and security devices therein in
Seller’s possession;



  7.4.10   All records and files relating to the management or operation of the
Property, including, without limitation, all insurance policies, all security
contracts, all tenant files (including correspondence), property tax bills, and
all calculations used to prepare statements of rental increases under the Leases
and statements of common area charges, insurance, property taxes and other
charges which are paid by tenants of the Project; and

             
7.5
  Buyer’s Costs.  
          Buyer shall pay the following:
 
    7.5.1     All of Escrow Holder’s fees, costs and expenses;
 
    7.5.2     The cost of recording any documents relating to Buyer’s financing
 
    7.5.3     Costs of recording the Deed;



  7.5.4   Title Company’s premium for the Title Policy except the basic title
premium;



  7.5.5   All other costs customarily borne by Buyers of real property in the
county in which the Property is situated; and

             
 
    7.5.6     One-half of all transfer taxes.
7.6
  Seller’s Costs.  
          Seller shall pay the following:
 
    7.6.1     One-half of all transfer taxes;
 
    7.6.2     The basic title premium for the Title Policy; and



  7.6.3   All other costs not itemized above which are customarily borne by
sellers of real property in the county in which the Property is situated.



  7.7   Prorations.



  7.7.1   Items to be Prorated The following shall be prorated between Seller
and Buyer as of the Closing with the Buyer being deemed the owner of the
Property as of the Closing:

(a) Taxes and Assessments All non-delinquent real property taxes, assessments
and other governmental impositions of any kind or nature, including, without
limitation, any special assessments or similar charges (collectively, “Taxes”),
which relate to the tax year within which the Closing occurs based upon the
actual number of days in the tax year. With respect to any portion of the Taxes
which are payable by any Tenant directly to the authorities, no proration or
adjustment shall be made. The proration for Taxes shall be based upon the most
recently issued tax bill for the Property, and shall be calculated based upon
the maximum early payment discount available. The prorations for taxes and
assessments which are made at Closing shall be final, and not subject to
reproration after Closing. Upon the Closing, Buyer shall be responsible for real
estate taxes and assessments on the Property payable from and after the Closing.
In no event shall Seller be charged with or be responsible for any increase in
the taxes or assessments on the Property resulting from the sale of the Property
or from any improvements made or leases entered into after the Closing. With
respect to all periods for which Seller has paid Taxes, Seller hereby reserves
the right to institute or continue any proceeding or proceedings for the
reduction of the assessed valuation of the Property, and, in its sole
discretion, to settle the same. Seller shall have sole authority to control the
progress of, and to make all decisions with respect to, such proceedings but
shall provide Buyer with copies of all communications with the taxing
authorities. All net tax refunds and credits attributable to any period prior to
the Closing which Seller has paid or for which Seller has given a credit to
Buyer shall belong to and be the property of Seller, provided, however, that any
such refunds and credits that are the property of Tenants under Leases shall be
promptly remitted by Seller directly to such Tenants or to Buyer for the credit
of such Tenants. All net tax refunds and credits attributable to any period
subsequent to the Closing shall belong to and be the property of Buyer. Buyer
agrees to cooperate with Seller in connection with the prosecution of any such
proceedings and to take all steps, whether before or after the Closing, as may
be necessary to carry out the intention of this subparagraph, including the
delivery to Seller, upon demand, of any relevant books and records, including
receipted tax bills and cancelled checks used in payment of such taxes, the
execution of any and all consent or other documents, and the undertaking of any
acts necessary for the collection of such refund by Seller. Buyer agrees that,
as a condition to the transfer of the Property by Buyer, Buyer will cause any
transferee to assume the obligations set forth herein.

(b) Rents Buyer will receive a credit at the Closing for all rents collected by
Seller prior to the Closing and allocable to the period from and after the
Closing based upon the actual number of days in the month. No credit shall be
given the Seller for accrued and unpaid rent or any other non-current sums due
from Tenants until these sums are paid and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any tenants or
terminate any Tenant Leases. Buyer shall cooperate with Seller after the Closing
to collect any rent under the Tenant Leases which has accrued as of the Closing;
provided, however, Buyer shall not be obligated to sue any Tenants or exercise
any legal remedies under the Tenant Leases or to incur any expense over and
above its own regular collection expenses. All payments collected from Tenants
after the Closing shall first be applied to the month in which the Closing
occurs, then to any rent due to Buyer for the period after Closing and finally
to any rent due to Seller for the period prior to Closing; provided, however,
notwithstanding the foregoing, if Seller collects any payments from Tenants
after Closing through its own collection efforts, Seller may first apply such
payments to rent due the Seller for the period prior to Closing.

(c) CAM Expenses To the extent that Tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charges”), CAM Charges shall be prorated at Closing and again subsequent to
Closing, as of the date of Closing on a lease-by-lease basis with each party
being entitled to receive a portion of the CAM Charges payable under each Lease
for the CAM Lease Year in which Closing occurs, which portion shall be equal to
the actual CAM Charges incurred during the party’s respective periods of
ownership of the Property during the CAM Lease Year. As used herein, the term
“CAM Lease Year” means the twelve (12) month period as to which annual CAM
Charges are owed under each Lease. Five (5) days prior to Closing the Seller
shall submit to Buyer an itemization of its actual CAM Charges operating
expenses through such date and the amount of CAM Charges received by the Seller
as of such date, together with an estimate of CAM Charges to be incurred to, but
not including, the Closing. In the event that the Seller has received CAM
Charges payments in excess of its actual CAM Charges operating expenses, the
Buyer shall be entitled to receive a credit against the Purchase Price for the
excess. In the event that the Seller has received CAM Charges payments less than
its actual CAM Charges operating expenses, to the extent that the Leases provide
for a “true up” at the end of the CAM Lease Year, the Seller shall be entitled
to receive any deficit but only after the Buyer has received any true up payment
from the Tenant. Upon receipt by either party of any CAM Charge true up payment
from a Tenant, the party receiving the same shall provide to the other party its
allocable share of the “true up” payment within five (5) days of the receipt
thereof.

(d) Operating Expenses All operating expenses (including all charges under the
service contracts and agreements assumed by Buyer) shall be prorated, and as to
each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Closing occurs (the “Current Billing Period”), shall be prorated on a per diem
basis based upon the number of days in the Current Billing Period prior to the
Closing and the number of days in the Current Billing Period from and after the
Closing, and assuming that all charges are incurred uniformly during the Current
Billing Period. If actual bills for the Current Billing Period are unavailable
as of the Closing, then such proration shall be made on an estimated basis based
upon the most recently issued bills, subject to readjustment upon receipt of
actual bills.

(e) Security Deposits; Prepaid Rents Prepaid rentals and other tenant charges
and security deposits (including any portion thereof which may be designated as
prepaid rent) under Tenant Leases, if and to the extent that such deposits are
in Seller’s actual possession or control and have not been otherwise applied by
Seller to any obligations of any Tenants under the Tenant Leases, shall be
credited against the Purchase Price, and upon the Closing, Buyer shall assume
full responsibility for all security deposits to be refunded to the Tenants
under the Tenant Leases (to the extent the same are required to be refunded by
the terms of such Tenant Leases or applicable). In the event that any security
deposits are in the form of letters of credit or other financial instruments
(the “Non-Cash Security Deposits”), after the Closing, Seller will cooperate
with Buyer to have Buyer named as beneficiary under the Non-Cash Security
Deposits; provided that such cooperation shall be at no cost or expense to
Seller. Buyer will not receive a credit against the Purchase Price for such
security deposits.

(f) Leasing Costs Seller shall receive a credit at the Closing for all leasing
costs, including tenant improvement costs and allowances, and its pro-rata
leasing commissions, previously paid by Seller in connection with any Lease or
modification to an existing Lease which was entered into after the Effective
Date and which is approved or deemed approved by Buyer pursuant to this
Agreement, which approval included approval of the tenant improvement costs. The
Seller’s pro-rata share shall be equal to a fraction which has as its numerator
the number of months left in the base term of the Lease after the Closing and
which has as its denominator the number of months in the base term of the Lease.
Seller shall pay for all tenant improvement allowances and leasing commissions
with respect to the premises leased as of the Effective Date by the Tenants
pursuant to the Tenant Leases in effect as of the Effective Date, to the extent
that such improvement allowances and leasing commissions are unpaid as of the
Closing and to the extent they are a landlord obligation under the terms of the
Tenant Leases. Buyer shall not receive a credit for any unexpired rent
concessions under any of the Leases. Notwithstanding the foregoing, Seller shall
be responsible for all tenant improvement and leasing costs associated with the
lease agreement to be executed prior to the Closing between Seller and the State
of Oregon (referenced in Section 10.1.5 of this Agreement), and the lease
agreement between Seller and Pacific Oncology.



  7.7.2   Calculation; Reproration Prior to Closing the parties shall jointly
prepare an estimated closing statement which shall set forth the costs payable
under sections 7.5 and 7.6 and the prorations and credits provided for in
section 7.7.1 and elsewhere in this Agreement. Any item which cannot be finally
prorated because of the unavailability of information shall be tentatively
prorated on the basis of the best data then available and adjusted when the
information is available in accordance with this subparagraph; provided,
however, that there shall be no reproration for taxes and assessments. The
estimated closing statement as adjusted as aforesaid and approved in writing by
the parties shall be referred to herein as the “Closing Statement”. If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that there shall be no
reproration for taxes and assessments; and further provided that any adjustment
shall be made, if at all, within sixty (60) days after the Closing (except with
respect to CAM Charges, in which case such adjustment shall be made within
thirty (30) days after the information necessary to perform such adjustment is
available), and if a party fails to request an adjustment to the Closing
Statement by a written notice delivered to the other party within the applicable
period set forth above (such notice to specify in reasonable detail the items
within the Closing Statement that such party desires to adjust and the reasons
for such adjustment), then the prorations and credits set forth in the Closing
Statement shall be binding and conclusive against such party.



  7.7.3   Items Not Prorated Seller and Buyer agree that (a) on the Closing, the
Property will not be subject to any financing arranged by Seller; (b) none of
the insurance policies relating to the Property will be assigned to Buyer and
Buyer shall be responsible for arranging for its own insurance as of the
Closing; and (c) utilities, including telephone, electricity, water and gas,
shall be read on the Closing and Buyer shall be responsible for all the
necessary actions needed to arrange for utilities to be transferred to the name
of Buyer on the Closing, including the posting of any required deposits and
Seller shall be entitled to recover and retain from the providers of such
utilities any refunds or overpayments to the extent applicable to the period
prior to the Closing, and any utility deposits which it or its predecessors may
have posted. Accordingly, there will be no prorations for debt service,
insurance or utilities. In the event a meter reading is unavailable for any
particular utility, such utility shall be prorated in the manner provided in
subparagraph (1)(e) above.



  7.7.4   Indemnification Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.



  7.7.5   Survival This Section 7.7 shall survive the Closing.

7.8 Determination of Dates of Performance.

Promptly after delivery to Buyer of the Title Report, Escrow Holder shall
prepare and deliver to Buyer and Seller a schedule which shall state each of the
following dates:

7.8.1 The date of Opening of Escrow pursuant to Paragraph 6.1;

7.8.2 The date of receipt of the Title Report by Buyer;



  7.8.3   The date by which title must be approved by Buyer pursuant to
Paragraph 3.2;



  7.8.4   The date by which the Inspections must be approved by Buyer pursuant
to Paragraph 5.1.1;



  7.8.5   The date by which the amounts described in Paragraph 2 must be
deposited by Buyer, for which determination Escrow Holder shall assume
satisfaction of the condition expressed in Paragraph 2 on the last date stated
for its satisfaction; and



  7.8.6   The date of Closing pursuant to Paragraph 6.2.

If any events which determine any of the aforesaid dates occur on a date other
than the date specified or assumed for its occurrence in this Agreement, Escrow
Holder shall promptly redetermine as appropriate each of the dates of
performance in the aforesaid schedule and notify Buyer and Seller of the dates
of performance, as redetermined.

8. Representations, Warranties, and Covenants.



  8.1   Representations of Seller. Seller hereby represents and warrants as of
the date hereof to Buyer as follows:



  8.1.1   Seller is a limited partnership duly formed and validly existing under
the laws of the State of Delaware. Subject to receipt of the approval described
in Section 10.2.2, Seller has full power and authority to enter into this
Agreement, to perform this Agreement and to consummate the transactions
contemplated hereby. This Agreement is a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.



  8.1.2   Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).

              8.2   Approval of Property; Limitations on Seller Representations
and Warranties.      
 
    8.2.1     Except as may be specifically provided in Section 8.1 of this
Agreement, Seller makes
no representations or warranties as to the truth, accuracy, completeness,
methodology
of preparation or otherwise concerning any engineering or environmental reports,
audits, the materials prepared by the Seller, or any other materials, data or
other
information whatsoever supplied to Buyer in connection with Buyer’s inspection
of the
Property. It is the parties’ express understanding and agreement that such
materials
are provided only for Buyer’s convenience in making its own examination and
determination prior to the expiration of the Inspection Period as to whether it
wishes to purchase the Property, and, in doing so, Buyer shall rely exclusively
on
its own independent investigation and evaluation of every aspect of the Property
and
not on any materials supplied by Seller. Except as may be specifically provided
elsewhere in this Agreement, Buyer expressly disclaims any intent to rely on any
such
materials provided to it by Seller in connection with its inspection and agrees
that
it shall rely solely on its own independently developed or verified information.
Except with respect to all obligations in this Agreement (including without
limitation Seller’s express representations and warranties) that are expressly
stated
to survive Closing, the indemnity provisions contained in the documents
delivered in
connection with the closing of the transactions contemplated by this Agreement
(collectively, the “Surviving Obligations”), Buyer hereby releases Seller and
its
agents, representatives, and employees from any and all claims, demands, and
causes
of action, past, present, and future that Buyer may have relating to (a) the
condition of the Property at any time, before or after the Closing, including
without
limitation, the presence of any hazardous materials, or (b) any other matter
pertaining to the Property. This release shall survive the Closing or the
termination
of this Agreement.



  8.2.2   In the event of any breach by Seller of any of the preceding
representations or warranties or any other breach by Seller of any other
provision of this Agreement which is discovered prior to Closing, Buyer’s sole
remedy shall be to elect in writing to terminate this Agreement or waive such
breach and proceed with the Closing. In the event of any material breach by
Seller of any of such representations or warranties or any other material breach
by Seller of any other provision of this Agreement or any agreement delivered in
connection herewith discovered after Closing, Seller shall be liable only for
direct and actual damages suffered by Buyer on account of Seller’s breach, up to
the applicable limits described hereunder, and shall in no event be liable for
consequential or punitive damages. Any liability of Seller hereunder for breach
of any such representations or warranties shall be limited to (a) claims in
excess of an aggregate of Fifty Thousand Dollars ($50,000.00), and (b) a maximum
aggregate cap of Two Hundred Fifty Thousand Dollars ($250,000.00). Notice of
such claim must be delivered to Seller in writing within three (3) months of the
Closing. In no event shall Seller be liable for any indirect or consequential
damages on account of Seller’s breach of any representation or warranty
contained in this Agreement. Additionally, notwithstanding the foregoing, if
Buyer becomes aware prior to the Closing that any representation or warranty
hereunder is untrue, or any covenant or condition to Closing has not been
fulfilled or satisfied (if not otherwise waived by Buyer), and Buyer nonetheless
proceeds to close on the purchase of the Property, then Buyer shall be deemed to
have irrevocably and absolutely waived, relinquished and released all rights and
claims against Seller for any damage or other loss arising out of or resulting
from such untrue representation or warranty or such unfulfilled or unsatisfied
covenant or condition. Seller’s representations and warranties set forth in
Section 8.4 shall survive the Closing for a period of three (3) months.



  8.2.3   Approval of Property. The consummation of the purchase and sale of the
Property pursuant to this Agreement shall be deemed Buyer’s acknowledgement that
it has had an adequate opportunity to make such legal, factual and other
inspections, inquiries and investigations as it deems necessary, desirable or
appropriate with respect to the Property. Such inspections, inquiries and
investigations of Buyer shall be deemed to include, but shall not be limited to,
any leases and contracts pertaining to the Property, the physical components of
all portions of the Property, the physical condition of the Property, such state
of facts as an accurate survey, environmental report and inspection would show,
the present and future zoning ordinance, ordinances, resolutions. Buyer shall
not be entitled to and shall not rely upon, Seller or Seller’s agents with
regard to, and Seller will not make any representation or warranty with respect
to: (i) the quality, nature, adequacy or physical condition of the Property
including, but not limited to, the structural elements, foundation, roof,
appurtenances, access, landscaping, parking facilities, or the electrical,
mechanical, HVAC, plumbing, sewage or utility systems, facilities, or appliances
at the Property, if any; (ii) the quality, nature, adequacy or physical
condition of soils or the existence of ground water at the Property; (iii) the
existence, quality, nature, adequacy or physical condition of any utilities
serving the Property; (iv) the development potential of the Property, its
habitability, merchantability, or the fitness, suitability, or adequacy of the
Property for any particular purpose; (v) the zoning or other legal status of the
Property; (vi) the Property or its operations’ compliance with any applicable
codes, laws, regulations, statutes, ordinances, covenants, conditions or
restrictions of any governmental or quasi-governmental entity or of any other
person or entity; (vii) the quality of any labor or materials relating in any
way to the Property; or (viii) the condition of title to the Property or the
nature, status and extent of any right-of-way, lease, right of redemption,
possession, lien, encumbrance, license, reservation, covenant, condition,
restriction, or any other matter affecting the Property except as expressly set
forth in this Agreement. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND THE
DEED, SELLER HAS NOT, DOES NOT, AND WILL NOT MAKE ANY WARRANTIES OR
REPRESENTATIONS WITH RESPECT TO THE PROPERTY AND SELLER SPECIFICALLY DISCLAIMS
ANY OTHER IMPLIED WARRANTIES OR WARRANTIES ARISING BY OPERATION OF LAW,
INCLUDING, BUT IN NO WAY LIMITED TO, ANY WARRANTY OF CONDITION, MERCHANTABILITY,
HABITABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OR USE. FURTHERMORE, SELLER
HAS NOT, DOES NOT, AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY WITH REGARD
TO COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION, OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS, OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO, THOSE
PERTAINING TO THE HANDLING, GENERATING, TREATING, STORING OR DISPOSING OF ANY
HAZARDOUS WASTE OR SUBSTANCE INCLUDING, WITHOUT LIMITATION, ASBESTOS, PCB AND
RADON. BUYER ACKNOWLEDGES THAT BUYER IS A SOPHISTICATED BUYER FAMILIAR WITH THIS
TYPE OF PROPERTY AND THAT, SUBJECT ONLY TO THE EXPRESS WARRANTIES SET FORTH IN
THIS AGREEMENT AND CLOSING DOCUMENTS, BUYER WILL BE ACQUIRING THE PROPERTY “AS
IS AND WHERE IS, WITH ALL FAULTS,” IN ITS PRESENT STATE AND CONDITION, SUBJECT
ONLY TO NORMAL WEAR AND TEAR AND BUYER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS AND CONDITIONS MAY NOT HAVE BEEN REVEALED BY BUYER’S INSPECTIONS AND
INVESTIGATIONS. BUYER SHALL ALSO ACKNOWLEDGE AND AGREE THAT THERE ARE NO ORAL
AGREEMENTS, WARRANTIES OR REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE
PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. THE TERMS AND
CONDITIONS OF THIS PARAGRAPH SHALL SURVIVE THE CLOSING, AND NOT MERGE WITH THE
PROVISIONS OF ANY CLOSING DOCUMENTS. SELLER SHALL NOT BE LIABLE OR BOUND IN ANY
MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE,
SERVANT OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED
TO IN THIS AGREEMENT. EXCEPT WITH REGARD TO THE OBLIGATIONS EXPRESSLY SET FORTH
IN THIS AGREEMENT AND THE REPRESENTATIONS AND WARRANTIES IN SECTION 8.1, BUYER
HEREBY RELEASES SELLER AND ITS AGENTS, REPRESENTATIVES AND EMPLOYEES FROM ANY
AND ALL LIABILITY RELATING TO THE CONDITION OF THE PROPERTY BEFORE OR AFTER THE
CLOSING AND ANY OTHER MATTER RELATING TO THE PROPERTY, WHETHER KNOWN OR UNKNOWN
AT THE TIME OF THE CLOSING.



  8.2.4   Release. Except as expressly set forth in this Agreement to the
contrary and except for any claims arising under the express representations,
warranties or covenants of Seller under this Agreement or under the indemnity
provisions of any document delivered in connection with the closing of the
transactions contemplated by this Agreement, Buyer for itself and its agents,
affiliates, successors and assigns, hereby releases and forever discharges
Seller, and any party related to or affiliated with Seller and their respective
successors and assigns (the “Seller Related Parties”) from and against any and
all claims at law or equity which Buyer or any party related to or affiliated
with Buyer and their respective successors and assigns (each a “Buyer Related
Party”) whether known or unknown at the time of this agreement, which Buyer or a
Buyer Related Party has or may have in the future, arising from or related to
any matter or thing relating to or in connection with the Property, including
but not limited to, the documents and information referred to in this Agreement,
the leases and the tenants, the Loan, any construction defects, errors or
omissions in the design or construction and arising out of the physical,
environmental, economic or legal condition of the Property, including, without
limitation, any claim for indemnification or contribution arising under the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
Section 9601, et. seq.) or any similar federal, state or local statute, rule or
ordinance relating to liability of property owners or operators for
environmental matters. For the foregoing purposes, Buyer hereby specifically
waives the provisions of Section 1542 of the California Civil Code and any
similar law of any other state, territory or jurisdiction. Section 1542
provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

BUYER HEREBY SPECIFICALLY ACKNOWLEDGES THAT BUYER HAS CAREFULLY REVIEWED THIS
SUBSECTION AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND THAT THE PROVISIONS
OF THIS SUBSECTION ARE A MATERIAL PART OF THIS AGREEMENT.



      BUYER:        



  8.3   Covenants of Seller. Seller hereby covenants as follows:



  8.3.1   At all times from the date hereof through the date of Closing, Seller
shall cause to be in force fire and extended coverage insurance upon the
Property, and public liability insurance with respect to damage or injury to
persons or property occurring on the Property in at least such amounts as are
maintained by Seller on the Effective Date;



  8.3.2   From the end of the Inspection Period through the date of Closing,
Seller will not enter into any new lease with respect to the Property, without
Buyer’s prior written consent, which shall not be unreasonably withheld.
Exercise of a renewal option shall not be considered a new lease. Any brokerage
commission payable with respect to a new lease shall be paid by Buyer. Further,
Seller will not modify any existing Lease covering space in the Property without
first obtaining the written consent of Buyer which shall not be unreasonably
withheld. Buyer shall have five (5) business days in which to approve or
disapprove of any new lease for which it has a right to consent. Failure to
respond in writing within said time period shall be deemed to be consent;



  8.3.3   From the Effective Date through the date of Closing, Seller shall not
sell, assign, or convey any right, title or interest whatsoever in or to the
Property, or create or permit to attach any lien, security interest, easement,
encumbrance, charge, or condition affecting the Property (other than the
Permitted Exceptions) without promptly discharging the same prior to Closing;



  8.3.4   Seller shall not, without Buyer’s written approval, (a) amend or waive
any right under any Service Contract, or (b) enter into any agreement of any
type affecting the Property that is not terminable on 30 days notice;



9.   Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller as follows:



  9.1   Buyer is a limited liability company duly organized and validly existing
under the laws of the State of Delaware. Buyer has full power and authority to
enter into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. This Agreement is a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally.

10. Conditions Precedent to Closing.



  10.1   The obligations of Buyer pursuant to this Agreement shall, at the
option of Buyer, be subject to the following conditions precedent:



  10.1.1   All of the representations, warranties and agreements of Seller set
forth in this Agreement shall be true and correct in all material respects as of
the Effective Date, and Seller shall not have on or prior to Closing, failed to
meet, comply with or perform in any material respect any conditions or
agreements on Seller’s part as required by the terms of this Agreement.



  10.1.2   There shall be no material adverse change in the matters reflected in
the Title Report, and there shall not exist any material adverse encumbrance or
title defect affecting the Property except for the Permitted Exceptions or
matters to be satisfied at Closing.



  10.1.3   Seller shall have obtained and delivered to Buyer estoppel
certificates, in accordance with their respective Leases, from tenants
representing seventy percent of the square feet which are leased and occupied by
tenants as of the Effective Date. Estoppel certificates shall be deemed to
satisfy this condition precedent unless they disclose material adverse matters.
Buyer shall notify Seller within three (3) business days of receipt of a copy of
the executed estoppel certificate of its approval or disapproval and the basis
of such disapproval, if disapproved. If Buyer disapproves of an estoppel
certificate because of a material, adverse matter disclosed therein, and Seller
is unable to obtain a reasonably acceptable estoppel certificate prior to the
Closing, this Agreement shall terminate, Buyer shall be entitled to a refund of
the Deposit, and neither party shall have any further obligation to the other
except Buyer’s indemnification obligations under Paragraph 5.



  10.1.4   Seller shall have provided and Buyer shall have received an executed
copy of the lease agreement between Seller and the State of Oregon as further
described in Section 10.1.5 of this Agreement.



  10.1.5   Prior to the Closing, Seller and the State of Oregon shall finalize
and execute a lease agreement, pursuant to which the State of Oregon (as tenant)
shall lease from Seller (as landlord), a portion of the existing space. The
lease agreement shall be in a form reasonably acceptable to Seller, Buyer and
the State of Oregon. Beginning on the date of Closing and continuing until the
State of Oregon begins paying unabated net rent, Buyer shall receive a credit on
the date of Closing, in an amount equal to all rent concessions which shall
accrue between Closing and December 31, 2007 (inclusive), under the State of
Oregon lease agreement, assuming a rental rate of Eighty-One Thousand One
Hundred Eighty-Five and 97/100 Dollars ($81,185.97) per month, pro rated for the
actual number of days in such period. The lease agreement by and between Seller
and the State or Oregon shall be completed in such a way as to properly
encompass the following specific terms and conditions:

(a) Total rent due from the State of Oregon shall be at the rate of at least
Twenty and 13/100 Dollars per square foot per month ($20.13/sf) with annual
escalations; and

(b) The leased premises shall consist of approximately 48,397 square feet in the
portion of the Property commonly known as Greystone III.



  10.2   The obligations of Seller under this Agreement shall, at the option of
Seller, be subject to the following conditions precedent:



  10.2.1   All of the representations, warranties and agreements of Buyer set
forth in this Agreement shall be true and correct in all material respects as of
the Effective Date, and Buyer shall not have on or prior to closing, failed to
meet, comply with or perform in any material respect any conditions or
agreements on Buyer’s part as required by the terms of this Agreement.



  10.2.2   Seller shall have received approval of the sale from the investment
committee of NNN Realty Advisors, Inc., a Delaware corporation, no later than
fifteen business days after full execution of this Agreement.



  10.2.3   Seller shall have received an acceptable Fairness opinion as to the
sales price from a third party.

If any such condition is not fully satisfied by closing, the party is whose
favor the condition runs shall notify the other party and may terminate this
Agreement by written notice whereupon this Agreement may be canceled, upon
return of the Due Diligence Items the Deposit shall be paid to Buyer and,
thereafter, neither Seller nor Buyer shall have any continuing obligations
hereunder; provided, however, that if Buyer notifies Seller of a failure to
satisfy the conditions precedent set forth in this paragraph, Seller may, within
five (5) days of receipt of Buyer’s Notices agree to satisfy the condition by
written notice to Buyer, and Buyer shall thereupon be obligated to close the
transaction provided Seller so satisfies such condition. If Seller fails to
agree to cure or fails to cure such condition by the date of Closing, this
Agreement shall be canceled and the Deposit shall be returned to Buyer and
neither party shall have any further liability hereunder.

11. Damage or Destruction Prior to Closing.

In the event that the Property should be damaged by any casualty prior to the
Closing, then if the cost of repairing such damage, as reasonably estimated by
Seller, is:



  11.1   Less than One Million Dollars ($1,000,000), the Closing shall proceed
as scheduled and any insurance proceeds shall be distributed to Buyer to the
extent not expended by Seller for restoration;

or if said cost is:



  11.2   Greater than One Million Dollars ($1,000,000), then either Seller or
Buyer may elect to terminate this Agreement, in which case upon return of the
Due Diligence Items the Deposit shall be returned to Buyer and neither party
shall have any further obligation to the other except for Buyer’s
indemnification obligations under Paragraph 5.



12.   Eminent Domain.



  12.1   If, before the Closing, proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a material part of the
Property which, as reasonably determined by Buyer, would render the Property
unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer shall have
the right, by giving notice to Seller within thirty (30) days after Seller gives
notice of the commencement of such proceedings to Buyer, to terminate this
Agreement, in which event this Agreement shall terminate, the Deposit shall be
returned to Buyer and neither party shall have any further obligation to the
other except for Buyer’s indemnification under Paragraph 5. If, before the
Closing, proceedings are commenced for the taking by exercise of the power of
eminent domain of less than such a material part of the Property, or if Buyer
has the right to terminate this Agreement pursuant to the preceding sentence but
Buyer does not exercise such right, then this Agreement shall remain in full
force and effect and, at the Closing, the condemnation award (or, if not
therefore received, the right to receive such portion of the award) payable on
account of the taking shall be transferred in the same manner as title to the
Property is conveyed. Seller shall give notice to Buyer within three
(3) business days after Seller’s receiving notice of the commencement of any
proceedings for the taking by exercise of the power of eminent domain of all or
any part of the Property.

13. Notices.



  13.1   All notices, demands, or other communications of any type given by any
party hereunder, whether required by this Agreement or in any way related to the
transaction contracted for herein, shall be void and of no effect unless given
in accordance with the provisions of this Paragraph. All notices shall be in
writing and delivered to the person to whom the notice is directed, either in
person, by United States Mail, as a registered or certified item, return receipt
requested by telecopy or by Federal Express. Notices delivered by mail shall be
deemed given when received. Notices by telecopy or Federal Express shall be
deemed received on the business day following transmission. Notices shall be
given to the following addresses:

         
Seller:
  NNN VFWOODSIDE CORPORATE PARK, LLC
 
       
 
  c/o Triple Net Properties, LLC
 
  1551 N. Tustin Ave. #300
 
  Santa Ana, CA 92705
 
    (714) 667-8252  
 
  (714) 667-6860 fax
 
  Attn: Richard T. Hutton
Buyer:
  NNN WOODSIDE, LLC
 
       
 
  c/o Triple Net Properties, LLC
 
  1551 N. Tustin Ave. #300
 
  Santa Ana, CA 92705
 
    (714) 667-8252  
 
  (714) 667-6860 fax
 
  Attn: Jeffrey T. Hanson

14. Remedies.



  14.1   Defaults by Seller. If there is any default by Seller under this
Agreement, following notice to Seller and seven (7) days, during which period
Seller may cure the default, Buyer may, as it sole options elect to either
(a) declare this Agreement terminated in which case the Deposit shall be
returned to Buyer; or (b) treat this Agreement as being in full force and effect
and bring an action against Seller for specific performance.



  14.2   Defaults by Buyer. If there is any default by Buyer under this
Agreement, following notice to Buyer and seven (7) days, during which period
Buyer may cure the default, then Seller may, as its sole remedy, declare this
Agreement terminated, in which case the Deposit shall be paid to Seller as
liquidated damages and each party shall thereupon be relieved of all further
obligations and liabilities, except any which survive termination.
Notwithstanding the foregoing, the Buyer’s right to cure shall not be applicable
to a failure to close and the Closing shall in no event be extended pursuant to
this Section. In the event this Agreement is terminated due to the default of
Buyer hereunder, Buyer shall deliver to Seller, at no cost to Seller, the Due
Diligence Items and all of Buyer’s Reports.



  14.3   ARBITRATION OF DISPUTES. ANY CLAIM, CONTROVERSY OR DISPUTE, WHETHER
SOUNDING IN CONTRACT, STATUTE, TORT, FRAUD, MISREPRESENTATION OR OTHER LEGAL
THEORY, RELATED DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, WHENEVER BROUGHT AND
WHETHER BETWEEN THE PARTIES TO THIS AGREEMENT OR BETWEEN ONE OF THE PARTIES TO
THIS AGREEMENT AND THE EMPLOYEES, AGENTS OR AFFILIATED BUSINESSES OF THE OTHER
PARTY, SHALL BE RESOLVED BY ARBITRATION AS PRESCRIBED IN THIS SECTION. THE
FEDERAL ARBITRATION ACT, 9 U.S.C. §§ 1-15, NOT STATE LAW, SHALL GOVERN THE
ARBITRABILITY OF ALL CLAIMS, AND THE DECISION OF THE ARBITRATOR AS TO
ARBITRABILITY SHALL BE FINAL.

A SINGLE ARBITRATOR WHO IS A RETIRED FEDERAL OR CALIFORNIA JUDGE SHALL CONDUCT
THE ARBITRATION UNDER THE THEN CURRENT RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (THE “AAA”). THE ARBITRATOR SHALL BE SELECTED BY MUTUAL AGREEMENT ON
THE ARBITRATOR WITHIN THIRTY (30) DAYS OF WRITTEN NOTICE BY ONE PARTY TO THE
OTHER INVOKING THIS ARBITRATION PROVISION, IN ACCORDANCE WITH AAA PROCEDURES
FROM A LIST OF QUALIFIED PEOPLE MAINTAINED BY THE AAA. THE ARBITRATION SHALL BE
CONDUCTED IN SANTA ANA, CALIFORNIA AND ALL EXPEDITED PROCEDURES PRESCRIBED BY
THE AAA RULES SHALL APPLY.

THERE SHALL BE NO DISCOVERY OTHER THAN THE EXCHANGE OF INFORMATION WHICH IS
PROVIDED TO THE ARBITRATOR BY THE PARTIES. THE ARBITRATOR SHALL HAVE AUTHORITY
ONLY TO GRANT SPECIFIC PERFORMANCE AND TO ORDER OTHER EQUITABLE RELIEF AND TO
AWARD COMPENSATORY DAMAGES, BUT SHALL NOT HAVE THE AUTHORITY TO AWARD PUNITIVE
DAMAGES OR OTHER NONCOMPENSATORY DAMAGES OR ANY OTHER FORM OF RELIEF. THE
ARBITRATOR SHALL AWARD TO THE PREVAILING PARTY ITS REASONABLE ATTORNEYS’ FEES
AND COSTS AND OTHER EXPENSES INCURRED IN THE ARBITRATION, EXCEPT THE PARTIES
SHALL SHARE EQUALLY THE FEES AND EXPENSES OF THE ARBITRATOR. THE ARBITRATOR’S
DECISION AND AWARD SHALL BE FINAL AND BINDING, AND JUDGMENT ON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.

15. Assignment.

Buyer may assign its rights under this Agreement to an entity in which Buyer has
a legally controlling interest, provided, however, that Buyer shall have no such
right unless a written assignment is delivered to Seller no later than 7
business days before Closing; and further provided that no such assignment shall
relieve Buyer of its obligations hereunder. Buyer shall have the right to
designate up to thirty-five (35) entities to be the Grantee on the Closing
Documents.

16. Interpretation and Applicable Law.

This Agreement shall be construed and interpreted in accordance with the laws of
the state in which the Property is located (the “State”). Where required for
proper interpretation, words in the singular shall include the plural; the
masculine gender shall include the neuter and the feminine, and vice versa. The
terms “successors and assigns” shall include the heirs, administrators,
executors, successors, and assigns, as applicable, of any party hereto.

17. Amendment.

This Agreement may not be modified or amended, except by an agreement in writing
signed by the parties. The parties may waive any of the conditions contained
herein or any of the obligations of the other party hereunder, but any such
waiver shall be effective only if in writing and signed by the party waiving
such conditions and obligations.

18. Attorney’s Fees.

In the event it becomes necessary for either party to file a suit or arbitration
to enforce this Agreement or any provisions contained herein, the prevailing
party shall be entitled to recover, in addition to all other remedies or
damages, reasonable attorneys’ fees and costs of court incurred in such suit or
arbitration.

19. Entire Agreement; Survival.

This Agreement (and the items to be furnished in accordance herewith)
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement, or condition not expressed in this Agreement
shall be binding upon the parties hereto nor affect or be effective to
interpret, change, or restrict the provisions of this Agreement. All of the
obligations of the parties hereunder and all other provisions of this Agreement
shall be deemed to have merged into the Deed and shall be extinguished at
Closing or the earlier termination of this Agreement, except as expressly
provided herein. Notwithstanding anything to the contrary in this Agreement, the

20. Multiple Originals Only; Counterparts.

Numerous agreements may be executed by the parties hereto. Each such executed
copy shall have the full force and effect of an original executed instrument.
This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute the entire agreement of the parties.

21. Acceptance.

Time is of the essence of this Agreement. The date of execution of this
Agreement by Seller shall be the date of execution of this Agreement. If the
final date of any period falls upon a Saturday, Sunday, or legal holiday under
Federal law, the laws of the State or the laws of the State of California, then
in such event the expiration date of such period shall be extended to the next
day which is not a Saturday, Sunday, or legal holiday under Federal law, the
laws of the State or the State of California.

22. Real Estate Commission.

Seller and Buyer each represent and warrant to the other that neither Seller nor
Buyer has contracted or entered into any agreement with any real estate broker,
agent, finder or any other party in connection with this transaction, and that
neither party has taken any action which would result in any real estate
broker’s and/or finder’s fees or commissions being due and payable to any party
with respect to the transaction contemplated hereby. Each party hereby
indemnifies and agrees to hold the other party harmless from any loss,
liability, damage, cost, or expense (including reasonable attorneys’ fees)
resulting to the other party by reason of a breach of the representation and
warranty made by such party in this paragraph.

23. Exchange.

Either party reserves the right to structure the sale of the Property as a like
kind exchange pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended. In such event such shall have the right to assign its interest in this
Agreement to a qualified exchange intermediary of its choosing to effect such
exchange. The other party shall sign a customary assignment and/or notice of
assignment, however, such assignment shall at no cost or expense to the other
party and shall not otherwise affect the term of this Agreement.

24. Confidentiality.

Buyer agrees that, prior to the closing, all Property information received by
Buyer shall be kept confidential as provided in this paragraph. Without the
prior written consent of Seller, prior to the closing, the Property information
shall not be disclosed by Buyer or its representatives, in any manner
whatsoever, in whole or in part, except (1) to Buyer’s representatives and
prospective lenders, prospective investors and their representatives who need to
know the Property information for the purpose of evaluating the Property and who
are informed by the Buyer of the confidential nature of the Property
information; (2) as may be necessary for Buyer or Buyer’s representatives to
comply with applicable laws, including, without limitation, governmental,
regulatory, disclosure, tax and reporting requirements; to comply with other
requirements and requests of regulatory and supervisory authorities and
self-regulatory organizations having jurisdiction over Buyer or Buyer’s
representatives; to comply with regulatory or judicial processes; or to satisfy
reporting procedures and inquiries of credit rating agencies in accordance with
customary practices of Buyer or its affiliates; and (3) to prospective tenants
of the Property.

25. Master Lease Agreement.

On the date of Closing, Seller and Buyer shall finalize and execute a master
lease agreement (the “Master Lease”) in the form substantially similar to
Exhibit C attached hereto and made a part hereof, pursuant to which Seller (as
tenant) shall lease from Buyer (as landlord), commencing as of the date of
Closing Suites 115, 120 and 250 in the portion of the Property commonly known as
Greystone II, consisting of 9,947 square feet of vacant space.

THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK

1

SIGNATURE PAGE FOR

Agreement for Purchase and Sale of Real Property and Escrow Instructions
(Woodside)



    EXECUTED on this the 19th day of Oct., 2007



    SELLER: NNN VF WOODSIDE CORPORATE PARK, LLC

By: Triple Net Properties, LLC

a Virginia limited liability company,

Its: Manager

By: /s/ Richard Hutton
Name: Richard Hutton
Title: Executive Vice President




    EXECUTED on this the 19th day of Oct., 200_.



    BUYER: NNN WOODSIDE, LLC

a Delaware limited liability company

By: Triple Net Properties, LLC,

a Virginia limited liability company

Its: Manager

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President


2